Filed by Cameron International Corporation Commission File No. of Subject Company: 1-13884 Pursuant to Rule425 under the Securities Act of 1933, as amended Subject Company: NATCO Group, Inc. Commission File No. of Subject Company: 001-15603 NATCO Group, Inc. sent the following email to its employees. June 2, Dear Fellow Employees, We are pleased to announce that NATCO Group Inc. will soon become a part of Cameron International (NYSE: CAM) in a transaction announced last night, subject to our shareholders’ favorable vote.This is an exciting step for our employees, shareholders and customers as it propels the company into the next era of growth in association with one of the industry’s most highly regarded service companies.Your hard work made this possible!Subject to required approvals, we expect the transaction to close during the third quarter of this year. Cameron (www.c-a-m.com) is a leading provider of flow equipment products, systems and services to worldwide oil, gas and process industries.Leveraging its global manufacturing, sales and service network, Cameron's eleven operating divisions work with drilling contractors, oil & gas producers, pipeline operators, refiners and other process owners to control, direct, adjust, process, measure and compress pressures and flows.The company generated bookings in excess of $7.5 billion in 2008 with more than 16,000 employees at more than 250 locations around the world.Cameron is headquartered in Houston and derives approximately two-thirds of its business from outside the United States. Natco will be joined with Cameron’s Petreco Division to form a new Division within Cameron’s Drilling and Production Systems Group.We expect to be a leading provider of separation and processing equipment and services across the world.NATCO’s ability to serve these markets, particularly in the emerging subsea and deep water sector, will be greatly enhanced by this combination. We have gotten to know much of Cameron’s leadership team and believe that our business strategies and culture are complementary and squarely aligned.The combined offerings of NATCO and Cameron provide a compelling opportunity for our employees generally.The combined company will extend the product offerings of both entities, create new career opportunities, expand our global reach, leverage existing infrastructure and fund additional efforts in R&D and new product development. Although regulatory requirements place specific limitations on the information we can share at this time, we will make additional information available to you as it is available.We will also be making site visits to all larger locations and will conduct a number of webinars in which we will update the organization on plans and conduct Question and Answer sessions. We would like to thank each of our loyal employees personally for the efforts that they have made to make NATCO the world class process solutions company it is today.We are confident that the “can-do” spirit of NATCO employees will make the new organization the largest and most successful provider of separation and processing equipment and services in the oil industry. John U.
